The named defendant’s petition for certification for appeal from the Appellate Court, 21 Conn. App. 40, is granted, limited to the following issues:
“1. Did the Appellate Court err in holding that the constitutional issues raised by the defendants need not have been considered by the trial court in a summary process action?
“2. Did the Appellate Court err in concluding that the motion of the defendants to sell their mobile home on the leased premises pursuant to General Statutes § 21-79 during the pendency of the summary process action was properly denied?”